COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Angelina Gailey Individually and as Executrix of Estate of Patrick L.
                          Gailey, Dan Patrick Gailey, and Patrick L. Gailey v. Pasqual Gutierrez

Appellate case number:    01-12-00490-CV

Trial court case number: 0904324

Trial court:              61st District Court of Harris County

        The appellate record was due in the above-referenced appeal on January 17, 2013. The
clerk’s record was filed on January 25, 2013. On February 6, 2013, the Clerk of the Court
notified appellants that the court reporter had informed the Court that appellants had not paid, or
made arrangements to pay, the reporter’s fee for preparing the record. See TEX. R. APP. P.
35.3(b). The Clerk further notified appellants that unless, on or before March 8, 2013, they filed
proof that they had paid, or had made arrangements to pay, the reporter’s fee for preparing the
record, the Court may consider and decide those issues or points that do not require a reporter’s
record. See TEX. R. APP. P. 37.3(c) (stating that, if clerk’s record has been filed, appellate court
may consider and decide those issues or points that do not require a reporter’s record).
Appellants did not respond. Accordingly, the Court will consider and decide those issues or
points that do not require a reporter’s record for a decision. See id.

       Appellants’ brief must be filed no later than 30 days after the date of this order.

       Appellee’s brief will be due within 30 days after appellants’ brief has been filed.

       It is so ORDERED.



Judge’s signature: /s/Jane Bland
                   X Acting individually     Acting for the Court


Date: May 15, 2013